DOCUMENTS UNDER SEAL
                     Case 3:21-mj-70156-AGT Document 5 Filed 01/27/21 Page 1 7of 1
                                                          TOTAL TIME (m ins):
M AGISTRATE JUDGE                         DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                           10:35 - 10:42
MAGISTRATE JUDGE                          DATE                                    NEW CASE          CASE NUMBER
Alex G. Tse                               January 27, 2021                                         3:21-mj-70156-MAG
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                 PD.     RET.
Robert Lemke                                        Y        P      Dan Blank                           APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
Kevin Rubino                              n/a                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Gustavo Rangel                          APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
      Rule 5                                                                                               TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING           IA REV PROB. or          OTHER
                                                                                  or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.             ATTY APPT
                                                                                                           HEARING
                                                     INITIAL APPEARANCE
         ADVISED                ADVISED                  NAME AS CHARGED            TRUE NAME:
         OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON             READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT               SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES             PASSPORT
      ON O/R              APPEARANCE BOND            $                                                SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                DETAINED         RELEASED       DETENTION HEARING           REMANDED
      FOR               SERVICES                                                AND FORMAL FINDINGS         TO CUSTODY
      DETENTION         REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
     CONSENT                   NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
     ENTERED
     PRESENTENCE               CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
     REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                  STATUS RE:
2/1/21                             HEARING                 HEARING               CONSENT                 TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY           CHANGE OF               STATUS Re
                                   AFFIDAVIT               HEARING               PLEA                    Identity Hearing
10:30 AM                                                   _____________                                 & Removal Hrg
BEFORE HON.                        DETENTION               ARRAIGNMENT            MOTIONS                JUDGMENT &
                                   HEARING                                                               SENTENCING
LB
         TIME W AIVED              TIME EXCLUDABLE         IDENTITY /            PRETRIAL                PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL               CONFERENCE              HEARING
                                   3161                    HEARING
                                                ADDITIONAL PROCEEDINGS
This proceeding was held via Zoom video conference. Defendant waives in-person appearance. DPPA advised.


                                                                                      DOCUMENT NUMBER:
